Citation Nr: 1422353	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sexual dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991, which included service in the Southwest Asia theater of operations during the Persian Gulf War (Gulf War).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in August 2013 at which time the Veteran's claim was reopened and remanded for further development.  In compliance with the remand, VA has provided proper notice to the Veteran; notified the Veteran that he may submit lay statements concerning his claimed condition; obtained recent treatment records; scheduled the Veteran for an examination concerning his claim; and readjudicated the appeal.  The Board finds that there has been substantial compliance with the remand directives and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's sexual dysfunction had its onset in service.


CONCLUSION OF LAW

Sexual dysfunction was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

The Board notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted where a Veteran exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).  Notably, in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the Veteran has contended that his claimed sexual dysfunction may be attributed to his service-connected PTSD.  Although the Veteran has claimed entitlement to service connection for sexual dysfunction on a secondary basis, the Board will assess the Veteran's entitlement to direct and presumptive service connection as well.

The evidence shows that the Veteran has sexual dysfunction.  Indeed, VA treatment records that indicate that the Veteran has been diagnosed with sexual dysfunction and treated for erectile dysfunction.  Although there is conflicting medical evidence as to whether the condition is related to or had its onset in service, or was caused by his service-connected PTSD (which has been evaluated as 100 percent disabling since April 30, 1999), VA examiners attributed it to both psychiatric and organic bases.  Thus, resolving doubt in the Veteran's favor, the Board finds that the condition was caused by his PTSD.  Moreover, given that the etiology is unclear, service connection may also be warranted as a medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317.  In either event, service connection is warranted.


ORDER

Service connection for sexual dysfunction is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


